                      MARCUS A. NUSSBAUM, ESQ.
                              3059 Brighton 7th Street, Brooklyn, NY 11235
                                 Tel: 201-956-7071 | Fax: 347-572-0439
                                  Email: marcus.nussbaum@gmail.com
                                   Web: www.nussbaumlawfirm.com

Via ECF and Facsimile to 631-712-5606                           January 27, 2021
Hon. Joan M. Azrack, U.S.D.J.
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza, Courtroom 920
Central Islip, New York 11722

       Re:     Jacob Adoni, et al. v. World Business Lenders, LLC, et al.
               Civ. Act. No.: 2:19-cv-06971(JMA)

Dear Honorable Judge Azrack:

        As the Court is aware, I represent plaintiffs Jacob Adoni and Harbor Park Realty, LLC in
the above referenced matter and I write in response to the defendants’ Letter Requests of January
15, 2021 (ECF 31) and January 25, 2021 (ECF 32) seeking leave to file a motion to dismiss. For
the reasons set forth below, it is requested that defendant’s request be denied without prejudice,
and that the undersigned be given leave to file a motion to be relieved as counsel for plaintiffs. As
part of this motion, the undersigned would request that plaintiffs be given the opportunity to
conduct the discovery provided for in the Court’s Order of October 20, 2020 (ECF 30).

        The Court is familiar with the undersigned’s family related matter which had previously
resulted in plaintiffs’ requests for extensions of time to file an Amended Complaint. The Amended
Complaint was filed on August 31, 2020 (ECF 25) and a pre-motion conference was held on
October 20, 2020, at which time the Court ordered that the parties shall engage in the exchange of
limited targeted discovery by January 1, 2021 and submit a joint proposed motion scheduled by
January 15, 2021. As stated in Mr. Malyshev’s letter of January 15, 2020, the undersigned stopped
communicating altogether in late 2020 - - again, this was due to a family related matter which was
previously briefed to the Court. For these very same reasons, the undersigned was unable to
complete the limited discovery by January 1, 2021.

       For the reasons previously provided to the Court, and in the interests of avoiding any
additional delay in this matter, the undersigned requests leave to file a motion to be relieved as
counsel and allow for additional time for plaintiff to conduct the limited targeted discovery ordered
by the Court, prior to the filing of cross-motions for Summary Judgment.

       I thank the Court for its courtesy and consideration in this matter.


                                                                Respectfully submitted,

                                                                /s Marcus Aurelius Nussbaum
                                                                Marcus A. Nussbaum (MN 9581)

cc:    Via ECF
       All Counsel of Record
